Citation Nr: 1004072	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  99-14 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for shortness of 
breath, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for vomiting, to 
include as due to an undiagnosed illness.  

3.  Entitlement to service connection for diarrhea, to 
include as due to an undiagnosed illness.  

4.  Entitlement to service connection for claimed diabetes 
mellitus.  

5.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.  

6.  Entitlement to service connection for muscle twitching, 
to include as due to an undiagnosed illness.  
7.  Entitlement to service connection for blurred vision, to 
include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran had active service from August 1983 to June 1987 
and from March 1988 to August 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 RO rating decision.  

In November 2000 and March 2004, the Board remanded the case 
to the RO for further development.  

In July 2005, the Board issued a decision denying service 
connection for vomiting, diarrhea and shortness of breath.  
The Board remanded the other four issues on appeal (service 
connection for diabetes mellitus, fatigue, muscle twitches 
and blurred vision) to the RO for further development.  

The Veteran thereupon appealed the July 2005 decision to the 
Court of Appeals for Veterans Claims (Court).  In February 
2008 the Court issued a Memorandum Decision vacating the 
Board's decision as regards the claims denied therein and 
remanding those issues to the Board for actions in compliance 
with the Court's Order.  

In December 2008 the Board remanded all issues to the RO for 
further development.  

The issues of service connection for diabetes mellitus, 
fatigue, muscle twitching and blurred vision are addressed in 
the REMAND portion of this document and are being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The Veteran served in Southwest Asia during the Persian 
Gulf War.  

3.  The claimed shortness of breath has not been attributed 
to a known disability, but it has not manifested to a degree 
of 10 percent or more.  

4.  The claimed vomiting and diarrhea are shown to be 
attributable to pancreatic exocrine dysfunction, a known 
clinical diagnosis, which was not manifested in service and 
is not otherwise shown to be related to service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested as 
shortness of breath due to a disease or injury that was 
incurred in or aggravated by active service; nor may any be 
presumed to be due an undiagnosed illness that was incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2009).  

2.  The Veteran does not have a disability manifested as 
vomiting due to an undiagnosed illness or other disease or 
injury that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2009).  

3.  The does not have a disability manifested as diarrhea due 
to an undiagnosed illness or other disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the "reasons or 
bases" requirement of 38 U.S.C.A.  § 7104(d)(1).  A remand 
is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.  


I.  Duties to notify and assist

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist veterans in the development of 
a claim.  

The VA regulations for the implementation of VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).  

In April 2004 and July 2005, the AMC sent the Veteran letters 
advising him that in order to substantiate his claim for 
service connection the evidence must show that a relationship 
exists between his current disability and an injury, disease, 
or event in military service.  

The April 2004 letter also advised the Veteran that service 
connection was available on a presumptive basis for Gulf War 
veterans for certain chronic disabilities which develop 
within a specified period of time after discharge.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for service connection and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the April 2004 and July 2005 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The April 2004 and July 2005 letters advised the Veteran that 
VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  

The letters also advised the Veteran that VA must make 
reasonable efforts to help the Veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim(s).  As explained, the first three 
content-of-notice requirements have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

In the matters now before the Board, documents fully meeting 
the VCAA's notice requirements were provided to the Veteran 
after the rating action on appeal.  However, the Board finds 
that the lack of full pre-adjudication notice in this appeal 
has not, in any way, prejudiced the Veteran.  

Since VCAA was not enacted until November 2000, furnishing 
the Veteran with VCAA notice prior to the adjudication in 
February 1999 was clearly both a legal and a practical 
impossibility.  Indeed, VA's General Counsel has held that 
the failure to do so under such circumstances does not 
constitute error.  
See VAOGCPREC 7-2004.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated in the June 2009 supplemental statement of the 
case after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claims on appeal, and the 
Veteran was afforded ample opportunity to submit such 
information and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below- 
that needs to be obtained prior to appellate review, or 
alleged any prejudice in terms of VCAA notification.  
Shinseki v. Sanders, 129 S.Ct. 1696, 1705 (2009).  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2009).  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the Veteran's status is not at issue, and as 
indicated the AMC advised the Veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The RO has not specifically advised the Veteran of the fourth 
and fifth Dingess elements (degree of disability and 
effective date pertaining to the disability).  

However, the Board's action herein denies service connection 
for the claimed disabilities, so no degree of disability or 
effective date will result from the Board's action.  There is 
accordingly no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim for service 
connection.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording VA 
examinations.  

Specifically, the information and evidence that has been 
associated with the claims file includes the Veteran's 
service treatment record (STR), post service VA and private 
treatment records, the Veteran's statements and those of 
other laypersons, and a VA examination reports dated in 
September 2002 and June 2004.  

The report of these examinations reflect that the examiner 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  

The Board therefore concludes that these examinations are 
adequate for purposes of rendering a decision in the instant 
appeal.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his 
representative have not contended otherwise.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  



II. Law and Regulations

A.  Direct Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  


B.  Undiagnosed Illness

Under 38 C.F.R. § 3.317 (2009), a Persian Gulf Veteran who 
exhibits objective indications of a qualifying chronic 
disability may be service-connected, provided that such 
disability became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011, and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  See also 
Extension of the Presumptive Period for Compensation for Gulf 
War Veterans, 71 Fed. Reg. 75,669-75,672 (December 18, 2006).  

A "qualifying chronic disability" has been defined to mean 
a chronic disability resulting from any of the following (or 
any combination of the following): (1) an undiagnosed 
illness; (2) medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms 
(specifically chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other illness the Secretary 
determines meets the criteria of a medically unexplained 
chronic multisymptom illnesses); or (3) any diagnosed illness 
that the Secretary determines warrants a presumption of 
service connection. 38 C.F.R. § 3.317(a)(2)(i) (2009).  

When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board 
must explain its selection of analogous Diagnostic Code.  
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii) (2009).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3) (2009).  

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity is 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  
38 C.F.R. § 3.317(a)(4) (2009).

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to the 
following: fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2009).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


III.  Analysis

The Veteran's contentions can be grouped into two theories: 
(1) that his claimed disabilities are due to an undiagnosed 
illness due to Persian Gulf service; and 
(2) that his claimed disabilities, even if not due to an 
undiagnosed illness, are direct results of claimed 
"injuries" in service, to include chemical/biological 
exposure and pyridogistimine bromide (PG) pills.  

The Board will address contention each in turn.  However, his 
overarching contention is that some unknown aspect of his 
Persian Gulf service caused the claimed disabilities.  



A.  Undiagnosed illness due to Persian Gulf service

The Veteran does not necessarily contend that his claimed 
shortness of breath, vomiting and diarrhea are "stand 
alone" disorders.  Rather, he contends that such are 
manifestations of an undiagnosed illness due to his service 
in the Persian Gulf, and that he should be compensated for 
such under 38 U.S.C.A. § 1117.  

In September 2002 and June 2004, VA examiners conducted a 
full and thorough physical examination of the Veteran, with 
specific emphasis on his shortness of breath, vomiting and 
diarrhea complaints.  

The Veteran indicated he experienced episodes of shortness of 
breath once every three months and that his vomiting and 
diarrhea symptoms now manifested as nausea once per month 
which he did not treat with medication.  

Pulmonary function tests (PFTs) and chest X-rays during both 
examinations were normal, as was physical examination of the 
Veteran's lungs and abdomen.  

The September 2002 examiner highlighted an upper 
gastrointestinal (GI) series conducted in 1992 which was 
unremarkable, and noted that the recent treatment records 
made no significant mention of breathing disabilities or GI 
symptoms.  

Crucially, the September 2002 VA examiner specifically opined 
that he could not attribute the Veteran's shortness of 
breath, vomiting or diarrhea symptoms to an undiagnosed 
illness incurred during Persian Gulf service:

Given the history provided of these symptoms, many 
of them are intermittent, and so were not 
appreciated on the evaluation today.  Given the 
lack of clear documentation of treatment or 
evaluation in the current clinic progress notes in 
terms of these symptoms, [he could] not attribute 
them to any clinically diagnosed illness nor [was] 
there affirmative evidence, at this time, that 
this [was] an undiagnosed illness incurred during 
active service during the Gulf War.  

Subsequently, the June 2004 VA examiner, having 
reviewed records of the Veteran's hospitalization that 
same month, opined that the recently diagnosed chronic 
pancreatitis accounted for his longstanding symptoms 
of vomiting and diarrhea.  

That the Veteran's vomiting and diarrhea are attributable to 
pancreatitis is also supported by the opinion of a July 2004 
VA physician.  

Additionally, VA physician T.M., M.D., who diagnosed the 
Veteran with pancreatic exocrine dysfunction in September 
2009, indicated medication prescribed for the condition had 
eliminated 70 to 80 percent of the Veteran's vomiting and 
diarrhea symptoms.  

The medical evidence of record thus reflects the Veteran's 
vomiting and diarrhea are attributable to a known cause, 
pancreatic exocrine dysfunction.  

The evidence also shows that the Veteran's complaints of 
shortness of breath have not manifested to a degree of 10 
percent disabling at any time since service.  

The General Rating Formula for Restrictive Lung Disease 
(Diagnostic Codes 6840 through 6845) provides that Forced 
Expiratory Volume in one second (FEV-1) of 71- to 80-percent 
predicted value, or; the ratio of Forced Expiratory Volume in 
one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 
80-percent predicted, is rated 10 percent disabling.  38 
C.F.R. § 4.97.  

The General Rating Formula for Interstitial Lung Disease 
(Diagnostic Codes 6825 through 6833) provides that Forced 
Vital Capacity (FVC) of 75- to 80-percent predicted value, 
or; Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) is 66- to 80-percent 
predicted, is rated 10 percent disabling.  38 C.F.R. § 4.97.  

Diagnostic Code 6602 provides ratings for bronchial asthma.  
Forced Expiratory Volume in one second (FEV-1) of 71- to 80- 
percent predicted value, or; the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 
71 to 80 percent, or; intermittent inhalational or oral 
bronchodilator therapy, is rated 10 percent disabling.  A 
Note to Diagnostic Code 6602 provides that, in the absence of 
clinical findings of asthma at the time of examination, a 
verified history of asthmatic attacks must be of record. 38 
C.F.R. § 4.97.  

In this Veteran's case, the evidence does not show that for 
any time since service separation the complaints of breathing 
problems have manifested to a compensable (10 percent) 
degree.  The evidence does not show that at any time 
breathing symptoms have manifested FEV-1 of 71- to 80-percent 
predicted value; or FEV-1/FVC of 71 to 80 percent; or DLCO 
(SB) of 66- to 80-percent predicted; or FVC of 75- to 80- 
percent predicted value; or intermittent inhalational or oral 
bronchodilator therapy, as required for a 10 percent rating 
under any of the potentially applicable Diagnostic Codes.  38 
C.F.R. § 4.97.  

The competent medical evidence is therefore against the 
conclusion that the claimed shortness of breath, vomiting and 
diarrhea are due to an undiagnosed illness.  

The Board notes that the Veteran has submitted a letter from 
registered physician's assistant J.D.W. outlining the general 
provisions of 38 C.F.R. § 3.317(b) (2009).  This letter 
provides no medical statement in support of the Veteran's 
claims.  

In any event, the Court has held that medical evidence is 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  

To the extent the Veteran argues that his shortness of 
breath, vomiting and diarrhea symptoms are reflective of an 
undiagnosed illness, his assertions do not constitute 
competent medical evidence.  

The Board is aware that the Veteran's DD 214 form indicates 
that his MOS was cardiac specialist.  His separation 
qualification record indicates that he completed a general 
medical orientation course for four weeks and a cardiac 
specialist course for eight weeks.  

It appears that the Veteran has had no subsequent medical 
training, nor has he been employed in any medical capacity.  
Although he is certainly competent to report symptoms (e.g., 
pain in his chest, shortness of breath, vomiting, diarrhea, 
etc.) that he experienced, the Board finds that such 
rudimentary training does not render him competent to opine 
on more complex medical matters such as etiology of diseases.  

See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr, supra at 10 
(2007).  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").  

The Board has also considered the other lay evidence of 
record, including the statements from the Veteran's family 
and from a fellow serviceperson.  

These statements are probative evidence regarding 
symptomatology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) ('[a] layperson can certainly provide an 
eyewitness account of a veteran's visible symptoms').  
However, they do not provide objective evidence of etiology 
of a disease.  See 38 C.F.R. § 3.159 (a)(1), supra.  

Accordingly, in light of the competent medical evidence 
indicating the claimed shortness of breath, vomiting and 
diarrhea are not related to an undiagnosed illness, the 
provisions of 38 C.F.R. § 3.317 (2009) do not apply.  



B.  Service connection on a direct basis

The Veteran has alternatively contended that his shortness of 
breath, vomiting and diarrhea were caused by various 
incidents of his service, namely chemical/biological exposure 
and pyridogistimine bromide (PG) pills.  

As noted, in order to establish direct service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  The Board will address each element in 
turn.  

With regard to element (1), current disability, the medical 
evidence in this case, in particular the examination reports 
in September 2002 and June 2004, does not show that a 
diagnosed illnesses manifested by shortness of breath exists.  
In that regard, pulmonary function testing and chest X-ray 
studies were completely normal.  

Additionally, the Veteran specifically denied having 
shortness of breath, chest pain and dyspnea during exertion 
during VA examinations for unrelated claims in October 1991 
and November 1993.  An examination of the lungs during these 
times, as well as during a February 1994 Persian Gulf War 
examination and August 1997 and August 2005 VA examinations 
were normal.  

To the extent that the Veteran may have certain complaints, 
symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

Thus, the Board finds that Hickson element (1) is not 
satisfied as to shortness of breath, and, in the absence of a 
proof of present disability, there can be no claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

This is the essence of the first part of the Hickson 
analysis.  Absent competent evidence of current disability, 
the claim of service connection for shortness of breath must 
be denied.  

As for the claims for vomiting and diarrhea, as described 
above the June 2004 VA examiner diagnosed the Veteran with 
pancreatitis, and Dr. T.M. rendered a diagnosis of pancreatic 
endocrine dysfunction accounting for the Veteran's vomiting 
and diarrhea symptoms with supporting lab test results in 
September 2009.  Accordingly, Hickson element (1) is met for 
the vomiting and diarrhea claims only.  

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address in-service disease 
and injury.  

With respect to in-service disease, contrary to the 
assertions of the Veteran's representative the service 
treatment record (STR) is completely negative for any 
complaints of shortness of breath, vomiting or diarrhea.  

On the report of medical history for his August 1991 
separation examination, though the Veteran indicated that he 
lost weight while deployed and subsequently gained it back, 
he specifically denied having shortness of breath or stomach 
or intestinal trouble.  Clinical evaluation of the lungs and 
gastrointestinal system was completely normal.  

With respect to in-service injury, the Veteran has made 
numerous contentions as to various in-service injuries which 
he feels led to his current medical problems, including 
chemical/biological exposure and PG pills.  

The Board does not necessarily doubt that some such exposure 
may have occurred.  However, there is no indication in the 
record of any specific injury the Veteran sustained from 
chemical/biological exposure or PG pills.  The Veteran's 
contention that such exposure somehow resulted in injury 
amounts to mere speculation on his part.  

The Veteran has submitted a letter from the Office of the 
Secretary of Defense indicating that he "[might] have been 
in an area where exposure to a very low level of nerve agents 
was possible."  

However, the letter went on to state that "our analysis 
show[ed] that exposure levels would have been too low to 
activate chemical alarms or to cause any symptoms at the time 
. . . the current medical evidence indicate[d] that long-term 
health problems [were] unlikely."  The material submitted by 
the Veteran, couched in speculation, does not serve to 
establish that he was injured in service.  

The Board notes that the Veteran has been awarded service 
connection for posttraumatic stress disorder based events 
occurring when his unit was attached to a combat support 
hospital in Operation Desert Shield.  See, e.g., the April 
2003 rating decision.  

However, the Veteran cannot benefit from the combat 
presumption.  In order to qualify for combat status, 38 
U.S.C. § 1154 requires that the Veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  It does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99.  

A review of the Veteran's DD Form 214 indicates that he has 
no awards or decorations indicative of combat status.  Merely 
because the Veteran served during the Persian Gulf War does 
not allow for the combat presumption; he must offer proof 
that he actually engaged in fighting with the enemy.  He has 
not done so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's 
responsibility to support a claim for VA benefits).  Combat 
service is therefore not established.  In short, no in-
service injury is demonstrated.

In the absence of in-service disease or injury, element (2) 
has not been met for all claims.  

Finally, with respect to Hickson element (3), medical nexus, 
the September 2002 VA examiner specifically found that the 
Veteran's current shortness of breath, vomiting and diarrhea 
symptoms were not attributable to his Persian Gulf War 
service.  

There is no competent medical evidence to the contrary.  In 
this regard, the Board acknowledges a July 2009 opinion of 
D.R., M.D., which indicates he was unable to come to any 
conclusion as to whether the Veteran's symptoms are due to 
Persian Gulf service.  

Also of record is Dr. T.M.'s September 2009 statement that 
the Veteran's pancreatitis "could date back to 1984 . . . 
which would make it a service-connected disability."  

However, these opinions are speculative and inconclusive in 
nature and cannot support the claim.  See Obert, Beausoleil, 
and Libertine, all supra.  In any event, in an addendum 
statement Dr. T.M. indicated the correct date of his 
statement should have been 1994, which is years subsequent to 
service.  

The Veteran himself has also asserted that such a 
relationship exists between the claimed conditions and his 
service in Southwest Asia, and has submitted numerous lay 
statements to this effect.  

The Board has already detailed hereinabove how the Veteran's 
rudimentary medical training in service does not render him 
competent to opine on more complex medical matters such as 
etiology of diseases.  

Moreover, the submissions from other laypersons do not 
provide objective evidence of etiology of a disease.  See 38 
C.F.R. § 3.159 (a)(1), supra.  These statements are 
accordingly entitled to no weight of probative value.  

Accordingly, the competent and probative medical evidence of 
record, namely the September 2002 VA examination report, 
indicates that the Veteran's shortness of breath, vomiting 
and diarrhea complaints are not related to his military 
service.  

The Board adds that the Veteran has had ample opportunity to 
secure medical nexus evidence in his favor and submit same to 
VA.  He has not done so.  See 38 U.S.C.A. § 5107(a), supra.  
 
The Board has also considered the Veteran's contentions of a 
continuity of symptomatology since service.  As noted, the 
Veteran is competent to describe symptoms, and his assertions 
of a continuity of symptomatology are of some probative 
value.  

The Court has held that, even where a Veteran asserted 
continuity of symptomatology since service, medical evidence 
was required to establish "a nexus between the continuous 
symptomatology and the current claimed condition . . ."  
See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), 
vacated on other grounds sub nom.  McManaway v. Principi, 14 
Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 
(1999).  

In this instance, a September 2002 VA examiner, who conducted 
a thorough physical evaluation and reviewed the results of 
spirometry testing, chest X-ray studies and negative 1992 
upper GI study, concluded that the Veteran's symptoms of 
shortness of breath, vomiting and diarrhea were unlikely to 
be related to Persian Gulf service.  

The Board finds that this opinion by a competent health 
provider to be more probative than the assertions of the 
Veteran and other lay persons regarding continuity of 
symptomatology.  

Moreover, the Board highlights a CT scan of the abdomen dated 
in January 1995, four years after separation from service, in 
which "the pancreas demonstrate[d] no abnormality."  

Accordingly, Hickson element (3) is thus also not satisfied.  
The claims also fail on that basis.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).


ORDER

Service connection for shortness of breath, to include as due 
to an undiagnosed illness, is denied.  

Service connection for vomiting, to include as due to an 
undiagnosed illness, is denied.  

Service connection for diarrhea, to include as due to an 
undiagnosed illness, is denied.  


REMAND

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998). Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  Id.  

In this case, the Board agrees with the Veteran's 
representative that the RO did not fully comply with the 
Board's July 2005 remand instructions, which directed the RO 
to afford the Veteran a VA examination to determine the 
onset and likely etiology of any diabetes mellitus.  The 
remand instructed that: 

The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  

Although a VA examination was completed in August 2005 in 
response to the Board's remand, the report of such 
examination does not indicate that the examiner reviewed all 
pertinent documents in the Veteran's claims file as 
requested.  Indeed, the examiner specifically indicated that 
"the military service records reviewed in the c-file, were 
not flagged by the RO for any elevated blood sugars.  

There was a normal blood sugar of 84 in the earlier years of 
his military service.  However, Veteran states the elevated 
blood sugars were in his later years of military service.  
he also states there should be more military records than 
what are available today in the c-file . . . In fairness to 
the [V]eteran's claim, all military health records would 
need to be obtained by the Rating Board for a review of lab 
work from that period, specifically to look for elevated 
blood sugars."

It does not appear that the examiner reviewed the service 
medical records from the Veteran's second period of service, 
which contain a number of blood sugar testing results, to 
include testing in conjunction with the Veteran's August 1991 
separation examination.  

Because the August 2005 VA examination report does not 
indicate complete review of the claims folder as requested, 
an additional examination is needed.  See Stegall, supra.  

Acting on the Veteran's claims for fatigue, muscle twitching 
and blurred vision will be deferred pending resolution of the 
claim of entitlement to service connection for diabetes 
mellitus.  See Henderson v. West, 12 Vet. App. 11, 20 (1998) 
(citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a 
decision on one issue would have a "significant impact" 
upon another, and that impact in turn could render any review 
of the decision on the other claim meaningless and a waste of 
appellate resources, the two claims are inextricably 
intertwined)).  

Prior to arranging for the Veteran to undergo VA examination, 
the RO should send the Veteran a letter meeting the 
requirements of Dingess/Hartman, 19 Vet App 473 (2006), as 
regards the five elements of a claim for service connection, 
as appropriate.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should send the Veteran a 
notice letter meeting the requirements of 
Dingess/Hartman, cited above, with 
respect to the five elements of a claim 
of service connection, as appropriate.

2.  The Veteran should be afforded a VA 
examination to determine the onset and 
likely etiology of diabetes mellitus.  
All necessary special studies or tests 
should be accomplished.  

It is imperative that the examiner review 
the evidence in the claims file, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The examiner should 
specifically consider the Veteran's 
contentions of elevated blood sugar 
readings during his second period of 
active service from 1988-1991.  

Following examination of the Veteran, the 
examiner should specifically offer an 
opinion as to the following:  

(a).  Is it is at least as likely as not 
(50 percent probability or more) that the 
Veteran has type I diabetes mellitus that 
had its clinical onset during his 
military service?  

(b).  If not, is it is at least as likely 
as not (50 percent probability or more) 
that diabetes mellitus was manifested 
within a year following the Veteran's 
discharge from service?  

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.  

3.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  

If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed necessary, the RO 
should readjudicate the issues on appeal, 
in light of all pertinent evidence and 
legal authority.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the RO should furnish to 
the Veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


